DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.
 
Response to Arguments
                                           Response: 35 U.S.C.  § 112
1.    Examiner Response:
Applicant’s arguments, see page 6, filed 11/24/21, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1-14 has been withdrawn. 

Response: 35 U.S.C.  § 103
2.    Applicants argue:
“Haines fails to disclose a patient-adapted intercondylar femoral box-cut guide having at least two planar surfaces configured to engage corresponding resected surfaces of the femur (see the Office Action at page 4, first full paragraph), much less a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur, wherein the first patient-adapted femoral resection guide includes a bone-facing surface sized and shaped based 
Cuckler fails to satisfy the deficiencies of Haines. While Cuckler discloses a femoral box-cut guide, nowhere Cuckler teach or suggest a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur (which the patient-adapted intercondylar femoral box-cut guide engages), wherein the first patient-adapted femoral resection guide includes a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that then the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position, as required by amended claim 1.
Since neither Haines nor Cuckler teach or suggest a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur (which the patient-adapted intercondylar femoral box-cut guide engages), wherein the first patient-adapted femoral resection guide includes a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that then the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position, as required by amended claim 1, as amended, and its dependent claims, are patentable over any combination of the cited art.” (Remarks: pages 7-8)
3.    Examiner Response:
The examiner respectfully disagrees.  The applicant argues that the Haines reference does not teach the limitation that states “a patient-adapted intercondylar femoral box-cut guide having at least two planar surfaces configured to engage corresponding resected surfaces of the femur”.  The examiner notes that the Haines reference was not used to reject this limitation, therefore, the applicant’s argument is moot.  
Regarding the recent amendment to claim 1, the applicant argues that the Cuckler et al. reference does not teach the recent amendment that states “a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur (which the patient-adapted intercondylar femoral box-cut guide engages)”.  The examiner notes that the applicant does not state how the Cuckler et al. reference does not teach the limitations stated above.  The Cuckler et al. reference teaches a guide that includes a box-cut shaped opening that is sized and shaped to conform to the amount of bone that must be removed from a bone before inserting a portion of a prosthesis component, see paragraphs [0035] – [0036] and Fig. 1 of the Cuckler et al. reference.  The examiner considers the guide to be the patient-adapted femoral resection guide, since the guide is used to remove a portion of a bone.  Also, by the box-cut opening being sized and shaped to conform to the amount of bone that must be removed from a bone, demonstrates that a portion of the femur in a predetermined position can be engaged by the guide.  Further, the examiner considers the cutting tool to be the blade, since the cutting tool is being used to cut the bone, see paragraph [0035] and Fig. 1 item 104 of the Cuckler et al. reference.  Also, in paragraph [0037] of the Cuckler et al. reference the flange, item 106 in Fig. 
The applicant also argues that the Cuckler et al. reference does not teach the recent amendment of claim 1 that states “wherein the first patient-adapted femoral resection guide includes a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that then the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position”.  The examiner first notes that within the applicant’s arguments, the applicant only states that the Cuckler et al. reference does not teach the recent amendment shown above.  The applicant does not state how the Cuckler et al. reference does not teach the recent amendment.  In paragraph [0036] of the Cuckler et al. reference a guide includes a box-cut shaped opening that is sized and shaped to conform to the amount of bone that must be removed from a bone before inserting a portion of a prosthesis component.  The examiner considers the guide with the box-cut shaped opening as being the first patient-adapted femoral resection guide that includes a bone-facing surface sized and shaped based on a substantially uncut surface of the femur, since the box-cut opening is sized and shaped to conform to the amount of bone that must be removed from a bone (uncut surface).  Also, in paragraphs [0035] – [0037] of the Cuckler et al. reference, it states how the flange includes a plurality of holes for securing the apparatus to a bone.  With the bone 

4.    Applicants argue:
“Haines and Cuckler fail to disclose a patient-adapted femoral intercondylar box-cut guide that includes, in part, a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position. Haines fails to teach a patient-adapted femoral intercondylar box-cut guide. And while Cuckler discloses a femoral intercondylar box-cut guide, nowhere does it disclose a patient-adapted femoral intercondylar box-cut guide that includes, in part, a bone-facing surface sized and shaped based on a substantially uncut surface of the femur.
And Bojarski fails to satisfy the deficiency of Haines and Cuckler. While the discussion starting near the top of page 12 of the office action seems to indirectly acknowledge the absence of teaching related to patient-adapted devices in Haines and Cuckler by noting that “Haines and Cuckler et al. do not explicitly disclose ‘the femoral implant component comprising: a bone-facing surface sized and shaped based on a substantially uncut surface of the femur[,]|’” this is not an accurate quotation of the amended claim (the language regarding “a bone-facing surface...” in the claim is describing the “patient-adapted femoral intercondylar box-cut guide” not a femoral implant component, as is implied in the office action. And the rejection, in discussing combining the cited art with Bojarski, fails to address a patient-adapted femoral (Remarks: pages 8-9)

5.    Examiner Response:
The examiner notes that in the Final office action dated 5/25/21, the examiner stated that the Cuckler et al. reference did not teach the limitation of “a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position”.  However, with further consideration, paragraphs [0035] – [0037] and Fig. 1 of the Cuckler et al. reference teaches this limitation.  The Cuckler et al. reference teaches a guide that includes a box-cut shaped opening that is sized and shaped to conform to the amount of bone that must be removed from a bone before inserting a portion of a prosthesis component.  The examiner considers the guide with the box-cut shaped opening to be the a bone-facing surface sized and shaped based on a substantially uncut surface of the femur, where the bone-facing surface is brought into contact with the uncut surface of the femur it engages, since the box-cut opening is sized and shaped to conform to the amount of bone that must be removed from a bone (uncut surface).  Also, in paragraphs [0036] – [0037] of the Cuckler et al. reference, it states how the flange includes a plurality of holes for securing the apparatus to a bone.  With the bone cutting apparatus being secured to a bone, demonstrates that the surface of the guide is in contact with the uncut surface of the femur, where it engages and aligns with the uncut surface in single predetermined position.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028) in view of Cuckler et al. (U.S. PGPub 2010/0160918).

Examiner’s note: The examiner considers the cutting system to be the repair system for treatment of a knee joint, since the cutting system is cutting the patient’s bone (femur) in order for an implant to be placed on the patient’s bone, see paragraph [0029] of the Haines reference.
Also, regarding the limitation having the first, second, and third planar box-cut guide surfaces, the examiner considers the multiple first cutting surfaces and the second cutting surfaces to be the first, second, and third planar box-cut guide surfaces, since the surfaces are planar and they are used to direct a suitable cutting instrument to the bone to be cut, see paragraphs [0053] – [0054] of the Cuckler et al. reference.
Further, shown below is Fig. 10A of the Cuckler et al. reference that shows a first guide surface and a third guide surface that are parallel to each other and the second guide surface being perpendicular to the first and third guide surface.  
Regarding the first limitation of the recent amendment to claim 1, the examiner considers the guide to be the patient-adapted femoral resection guide, since the guide is used to remove a portion of a bone of a patient.  Also, by the box-cut opening being sized and shaped to conform to the amount of bone that must be removed from a bone, demonstrates that a portion of the femur in a predetermined position can be engaged by the guide.  Further, the examiner considers the cutting tool to be the blade, since the cutting tool is being used to cut the bone, see paragraphs [0035] – [0037] and Fig. 1 of the Cuckler et al. reference.
Regarding the last limitation of claim 1, the examiner considers the guide with the box-cut shaped opening to be the a bone-facing surface sized and shaped based on a substantially uncut surface of the femur, where the bone-facing surface is brought into contact with the uncut surface of the femur it engages, since the box-cut opening is sized and shaped to conform to the amount of bone that must be removed from a bone (uncut surface), see paragraphs [0035] – 

With respect to claim 1, Haines discloses “A patient-adapted articular repair system for treatment of a knee joint of a patient, the knee joint including a femur” as [Haines (paragraph [0029])] Examiner’s interpretation: The examiner considers the cutting system to be the repair system for treatment of a knee joint, since the cutting system is cutting the patient’s bone (femur) in order for an implant to be placed on the patient’s bone;
“a patient-adapted femoral implant component having at least two planar bonefacing surfaces” as [Haines (paragraph [0011])] Examiner’s interpretation: Planar surfaces are created in or on the bone to allow for proper attachment or implantation of prosthetic devices;
While Haines discloses there being cutting guide surfaces, Haines does not explicitly disclose “and a patient-adapted intercondylar femoral box-cut guide; the patient-adapted intercondylar femoral box-cut guide comprising: at least two planar surfaces configured to engage corresponding resected surfaces of the femur, wherein the at least two planar surfaces of the guide are sized and positioned based on the size and position of the at least two planar bone-facing surfaces of the femoral implant component; and first, second, and third planar box-cut guide surfaces, wherein each guide surface is configured to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create corresponding first, second, and third planar cut surfaces of the femur; wherein the first guide surface and the third guide 
Cuckler et al. discloses “and a patient-adapted intercondylar femoral box-cut guide” as [Cuckler et al. (paragraph [0036], paragraph [0049], Fig. 1 item 112)];
“the patient-adapted intercondylar femoral box-cut guide comprising: at least two planar surfaces configured to engage corresponding resected surfaces of the femur, wherein the at least two planar surfaces of the guide are sized and positioned based on the size and position of the at least two planar bone-facing surfaces of the femoral implant component” as [Cuckler et al. (paragraph [0036] – [0037], paragraph [0049], paragraph [0053], Fig. 10A)] Examiner’s interpretation: The examiner considers the cutting surfaces to be the at least two planar surfaces, since the cutting surfaces of the guide are planar;
“and first, second, and third planar box-cut guide surfaces, wherein each guide surface is configured to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create corresponding first, second, and third planar cut surfaces of the femur” as [Cuckler et al. (paragraph [0053] – [0054])] Examiner’s interpretation: The examiner considers the multiple first cutting surfaces and the second cutting surfaces to be the first, second, and third planar box-cut guide surfaces, since the surfaces are planar and they are used to direct a suitable cutting instrument to the bone to be cut;
Examiner’s interpretation: The cutting surfaces 364 as shown in Figs. 10C and 10D of the Cuckler et al. reference are parallel to each other;
“and wherein the second guide surface is perpendicular to the first guide surface and to the third guide surface” as [Cuckler et al. (Fig. 10A)] Examiner’s interpretation: Fig. 10A of the Cuckler et al. reference shows a first guide surface and a third guide surface that are parallel to each other and the second guide surface being perpendicular to the first and third guide surface.  


    PNG
    media_image1.png
    587
    743
    media_image1.png
    Greyscale
 Fig. 9 of the current application
    PNG
    media_image2.png
    742
    861
    media_image2.png
    Greyscale
      
Fig. 10A of the Cuckler et al. reference

“a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur” as [Cuckler et al. (paragraph [0035] – [0037], Fig. 1)] Examiner’s interpretation: 
“and wherein the first patient-adapted femoral resection guide includes a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that then the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position.” as [Cuckler et al. (paragraph [0036] – [0037], Fig. 1)] Examiner’s interpretation: The examiner considers the guide with the box-cut shaped opening as being the first patient-adapted femoral resection guide includes a bone-facing surface sized and shaped based on a substantially uncut surface of the femur, since the box-cut opening is sized and shaped to conform to the amount of bone that must be removed from a bone (uncut surface).  Also, with the bone cutting apparatus being secured to a bone, demonstrates that the surface of the guide is in contact with the uncut surface of the femur, where it engages and aligns with the uncut surface in single predetermined position;
Haines and Cuckler et al. are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines by and a patient-adapted intercondylar femoral box-cut guide; the patient-adapted intercondylar femoral box-cut guide comprising: at least two planar surfaces configured to engage corresponding resected surfaces of the femur, 
The motivation for doing so would have been because Cuckler et al. teaches that by providing a guide for cutting a bone comprising an anterior portion and a distal portion oriented at about a right angle to the anterior portion, the use of multiple guides to complete a surgical procedure is not necessary and the duration of the surgical procedure is shorter (Cuckler et al. (paragraph [0004] – [0005]).

With respect to claim 7, the combination of Haines and Cuckler et al. discloses the system of claim 1 above, and Cuckler et al. further discloses “wherein the femoral box-cut guide 

7.	Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028) in view of Cuckler et al. (U.S. PGPub 2010/0160918) in further view of Bonutti (U.S. PGPub 2002/0029045).

With respect to claim 3, the combination of Haines and Cuckler et al. discloses the system of claim 1 above.
While the combination of Haines and Cuckler et al. teaches a patient-adapted intercondylar femoral box-cut guide, Haines and Cuckler et al. do not explicitly disclose “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide”
Bonutti discloses “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide.” as [Bonutti (paragraph [0151], Fig. 16 item 186])];
Haines, Cuckler et al. and Bonutti are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines and Cuckler et al. by incorporating wherein the first patient-adapted femoral resection guide is a distal femoral resection guide as taught by Bonutti for the purpose of making a limited incision on a desired portion of a patient’s body.


          With respect to claim 4, the combination of Haines and Cuckler et al. discloses the system of claim 1 above.
          While the combination of Haines and Cuckler et al. teaches a patient-adapted intercondylar femoral box-cut guide, Haines and Cuckler et al. do not explicitly disclose “a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur”
          Bonutti further discloses “a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur.” as [Bonutti (paragraph [0143], paragraph [0145], Fig. 13)];
Haines, Cuckler et al. and Bonutti are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines and Cuckler et al. by incorporating a second patient-adapted femoral resection guide configured to engage at least a portion of the 
The motivation for doing so would have been because Bonutti teaches that by making a limited incision on a desired portion of a patient’s body, the ability to access posterior or soft tissue to remove spurs can be accomplished (Bonutti (paragraph [0004], paragraph [0008] –[0009]).

8.	Claims 5, 8-10, 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028), Cuckler et al. (U.S. PGPub 2010/0160918) in view of Bojarski et al. (U.S. PGPub 2011/0029093).

           With respect to claim 5, the combination of Haines and Cuckler et al. discloses the system of claim 1 above.
            While the combination of Haines and Cuckler et al. teaches a patient-adapted intercondylar femoral box-cut guide, Haines and Cuckler et al. do not explicitly disclose “wherein the femoral implant component further comprises an intercondylar box portion having at least a first side wall and a second side wall, the first and second side walls being parallel”
           Bojarski et al. discloses “wherein the femoral implant component further comprises an intercondylar box portion having at least a first side wall and a second side wall, the first and second side walls being parallel.” as [Bojarski et al. (paragraph [0548])] Examiner’s interpretation: The distal bone cut of a femoral implant component includes medial and lateral 
Haines, Cuckler et al. and Bojarski et al. are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines and Cuckler et al. by incorporating wherein the femoral implant component further comprises an intercondylar box portion having at least a first side wall and a second side wall, the first and second side walls being parallel as taught by Bojarski et al. for the purpose of analyzing a patient’s joints.
The motivation for doing so would have been because Bojarski et al. teaches that by analyzing a patient’s joints, the ability to evaluate a course of corrective action for a patient’s needs can be addressed (Bojarski et al. (paragraph [0013]).

Examiner’s note: Regarding the limitation of claim 8 that involves a bone-facing surface, the examiner considers the guide with the box-cut shaped opening to be the a bone-facing surface sized and shaped based on a substantially uncut surface of the femur, where the bone-facing surface is brought into contact with the uncut surface of the femur it engages, since the box-cut opening is sized and shaped to conform to the amount of bone that must be removed from a bone (uncut surface), see paragraphs [0035] – [0037] and Fig. 1 of the Cuckler et al. reference.  Also, in paragraphs [0036] – [0037] of the Cuckler et al. reference, it states how the flange includes a plurality of holes for securing the apparatus to a bone.  With the bone cutting apparatus being secured to a bone, demonstrates that the surface of the guide is in contact with 

With respect to claim 8, Haines discloses “A patient-adapted articular repair system for treatment of a knee joint of a patient, the knee joint including a femur and a tibia” as [Haines. (paragraph [0029])];
“a patient-adapted femoral implant component”  as [Bojarski et al. (paragraph [0231], paragraph [0892], Figs. 134A and B, Fig. 135)];
While Haines discloses there being cutting guide surfaces, Haines does not explicitly disclose “a patient-adapted femoral intercondylar box-cut guide, the patient-adapted femoral intercondylar box-cut guide comprising: a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position”
Cuckler et al. discloses “a patient-adapted femoral intercondylar box-cut guide” as [Cuckler et al. (paragraph [0035] - [0036])];
“the patient-adapted femoral intercondylar box-cut guide comprising: a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position” as [Cuckler et al. (paragraph [0036] – [0037], Fig. 1)] Examiner’s interpretation: The examiner considers the guide with the box-cut shaped opening as being the first patient-adapted femoral resection guide includes a bone-facing surface sized and shaped based on a substantially uncut surface of the femur, since 
Haines and Cuckler et al. are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines by incorporating a patient-adapted femoral intercondylar box-cut guide, the patient-adapted femoral intercondylar box-cut guide comprising: a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position as taught by Cuckler et al. for the purpose of providing a guide for cutting a bone comprising an anterior portion and a distal portion oriented at about a right angle to the anterior portion.
The motivation for doing so would have been because Cuckler et al. teaches that by providing a guide for cutting a bone comprising an anterior portion and a distal portion oriented at about a right angle to the anterior portion, the use of multiple guides to complete a surgical procedure is not necessary and the duration of the surgical procedure is shorter (Cuckler et al. (paragraph [0004] – [0005]).
While the combination of Haines and Cuckler et al. teaches cutting a femur, Haines and Cuckler et al. do not explicitly disclose “wherein the first guide surface and the third guide surface are positioned and oriented such that when the femoral implant is positioned on the 
Bojarski et al. discloses “wherein the first guide surface and the third guide surface are positioned and oriented such that when the femoral implant is positioned on the femur after it has been resected, the first side wall abuts the first cut surface and the second side wall abuts the third cut surface.” as [Bojarski et al. (paragraph [0548])];
Haines, Cuckler et al. and Bojarski et al. are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines and Cuckler et al. by incorporating wherein the first guide surface and the third guide surface are positioned and oriented such that when the femoral implant is positioned on the femur after it has been resected, the first side wall abuts the first cut surface and the second side wall abuts the third cut surface as taught by Bojarski et al. for the purpose of analyzing a patient’s joints.
The motivation for doing so would have been because Bojarski et al. teaches that by analyzing a patient’s joints, the ability to evaluate a course of corrective action for a patient’s needs can be addressed (Bojarski et al. (paragraph [0013]).
The other limitations of the claim teach the same substantive limitations as claims 1 and 5 above and are rejected using the same teachings.

With respect to claim 9, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 8 above and Bojarski et al. further discloses “wherein the femoral implant component further comprises at least two planar bone-facing surfaces.” as [Bojarski et Examiner’s interpretation: Planar surfaces are created in or on the bone to allow for proper attachment or implantation of prosthetic devices;

With respect to claim 10, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 9 above and Cuckler et al. further discloses “a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create a resected surface of the femur for engaging at least one of the at least two planar bone-facing surfaces of the implant component.” as [Cuckler et al. (paragraph [0023], Fig. 4 items 92 and 94)];

With respect to claim 12, , the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 10 above and Bojarski et al. further discloses “a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create a resected surface of the femur for engaging at least one of the at least two planar bone-facing surfaces of the implant component.” as [Bonutti (paragraph [0143], paragraph [0145], Fig. 13)];

With respect to claim 14, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 8 above and Cuckler et al. further discloses “wherein the femoral box-cut guide further comprises at least two pin holes each having a predetermined position and 

9.	Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028), Cuckler et al. (U.S. PGPub 2010/0160918), Bojarski et al. (U.S. PGPub 2011/0029093) in view of Bonutti (U.S. PGPub 2002/0029045)

With respect to claim 11, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 10 above.
While the combination of Haines, Cuckler et al. and Bojarski et al. teaches a patient-adapted intercondylar femoral box-cut guide, Haines, Cuckler et al. and Bojarski et al. do not explicitly disclose “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide”
 Bonutti further discloses “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide.” as [Bonutti (paragraph [0151], Fig. 16 item 186])];
Haines, Cuckler et al., Bojarski and Bonutti are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines, Cuckler et al. and Bojarski by incorporating wherein the first patient-adapted femoral resection guide is a distal femoral resection guide as taught by Bonutti for the purpose of making a limited incision on a desired portion of a patient’s body.
.

10.	Claims 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028), Cuckler et al. (U.S. PGPub 2010/0160918), Bojarski et al. (U.S. PGPub 2011/0029093) (from IDS dated 11/17/17) in view of Farrar et al. (U.S. PGPub 2009/0306785) (from IDS dated 11/17/17).

With respect to claim 6, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 5 above.
While the combination of Haines, Cuckler et al. and Bojarski et al. teaches aligning the femoral implant component model and the tibial implant component model disposed at a first and second flexion angle, Haines, Cuckler et al. and Bojarski et al. do not explicitly disclose “wherein the femoral implant component further comprises a cam extending across the intercondylar box portion from the first side wall to the second side wall.”
Farrar et al. discloses “wherein the femoral implant component further comprises a cam extending across the intercondylar box portion from the first side wall to the second side wall.” as [Farrar et al. (paragraph [0019] – [0022])];
Haines, Cuckler et al., Bojarski et al. and Farrar et al. are analogous art because they are from the same field endeavor of analyzing alignment of an implant component for a knee joint.

The motivation for doing so would have been because Farrar et al. teaches that by arranging both the post and the cam to have rod or bar-like shapes, the rotation between the femoral and tibial components are not restricted (Farrar et al. (paragraph [0004] – [0010]).

With respect to claim 13, the claim recites the same substantive limitations of claim 6 above and is rejected using the same teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147